Booston LLC v 35 W. Realty Co. LLC (2020 NY Slip Op 04011)





Booston LLC v 35 W. Realty Co. LLC


2020 NY Slip Op 04011


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Oing, Singh, JJ.


654308/19 -2043 11854N & 

[*1] Booston LLC, M-1690 & Plaintiff-Appellant,
v35 West Realty Co. LLC, Defendant-Respondent.


Morrison Cohen LLP, New York (Latisha V. Thompson of counsel), for appellant.
Rosenberg & Estis, P.C., New York (Warren A. Estis of counsel), for respondent.

Order, Supreme Court, New York County (Andrew S. Borrok, J.), entered September 12, 2019, which denied plaintiff's motion for a Yellowstone injunction, unanimously affirmed, without costs.
Although plaintiff otherwise met the criteria for obtaining a Yellowstone injunction, "[w]here the claimed default is not capable of cure, there is no basis for a Yellowstone injunction" (Bliss World LLC v 10 W. 57th St. Realty LLC, 170 AD3d 401, 401 [1st Dept 2019]). We note that denial of a Yellowstone injunction does not resolve the underlying merits of the dispute or whether
the default requires termination of the lease (id).M-1690	Booston LLC v 35 West Realty Co. LLC
Motion to waive use and occupancy
denied as moot.M-2043 Booston LLC v 35 West Realty Co. LLC
Motion to vacate order or, in the alternative, to enlarge the record, denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK